In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-22-00311-CV


              RECARO AIRCRAFT SEATING AMERICAS, LLC, APPELLANT

                                                   V.

                            SOVOS COMPLIANCE, LLC, APPELLEE

                            On Appeal from the 96th District Court
                                    Tarrant County, Texas
            Trial Court No. 096-322804-21, Honorable J. Patrick Gallagher, Presiding

                                        December 15, 2022
                                MEMORANDUM OPINION
                     Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


        Appellant, Recaro Aircraft Seating Americas, LLC, appeals from the trial court’s

judgment.1 Now pending before this Court is Appellant’s unopposed motion seeking

voluntary dismissal of the appeal. The Court finds that the motion complies with the

requirements of Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will




        1Originally appealed to the Second Court of Appeals, this appeal was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
not prevent any party from seeking relief to which it would otherwise be entitled. As no

decision of the Court has been delivered to date, we grant the motion. The appeal is

dismissed. Pursuant to the motion, costs shall be taxed against the parties who incurred

them. See TEX. R. APP. P. 42.1(d). No motion for rehearing will be entertained and our

mandate will issue forthwith.

                                                      Per Curiam




                                           2